COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





KENDRID DURST,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-11-00038-CR

Appeal from
 Criminal District court No. 2

of Tarrant County, Texas

(TC # 1176376D)



 

 

 




MEMORANDUM OPINION

            Kendrid Durst appeals his conviction of possession with intent to deliver a controlled
substance of four grams or more, but less than 200 grams, namely: cocaine.  A grand jury returned
a two count indictment against Appellant.  Count I alleged possession of cocaine with intent to
deliver while Count II alleged possession of cocaine.  The indictment also included a deadly weapon
notice.  Appellant waived his right to a jury trial and entered an open plea of guilty to Count I of the
indictment.  He also entered a plea of true to the deadly weapon allegation.  The trial court found
Appellant guilty of the offense alleged in Count I and sentenced Appellant to eight years in prison. 
The court included in the judgment an affirmative deadly weapon finding.  We affirm.  
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex.Crim.App. 1974); Pena v. State, 932 S.W.2d 31 (Tex.App.--El Paso 1995, no pet.).  Counsel
delivered a copy of his brief to Appellant and advised Appellant of his right to examine the appellate
record and file a pro se brief.  No pro se brief has been filed.
            The court has carefully reviewed the record and counsel’s brief in its entirety, and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably warrant an appeal.  The judgment of the trial court is affirmed and counsel’s motion to
withdraw is granted.  

October 12, 2011                                                         
                                                                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)

(Do Not Publish)